Citation Nr: 9932161	
Decision Date: 11/15/99    Archive Date: 11/29/99

DOCKET NO.  97 18 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUES

Entitlement to service connection for residuals of an injury 
to the left great toe.

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for an acquired psychiatric 
disability, other than post-traumatic stress disorder (PTSD).

Entitlement to a higher rating for residuals of a left upper 
lip injury, initially assigned a 10 percent evaluation, 
effective from June 1996.

Entitlement to a higher rating for headaches due to head 
trauma, initially assigned a 10 percent evaluation, effective 
from June 1996.

Entitlement to a higher rating for a left eyebrow scar, 
initially assigned a zero percent evaluation, effective from 
June 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and D.S.


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from January 1963 to September 
1966 and from March 1967 to December 1969.

This appeal comes to the Board of Veterans' Appeals (Board) 
from January 1997 and later RO decisions that denied service 
connection for left great toenail loss as not well grounded, 
bilateral hearing loss as not well grounded, and a mental 
disorder not otherwise specified on the merits; granted 
service connection for residuals of a left upper lip injury 
and assigned a 10 percent rating, effective from June 1996; 
granted service connection for headaches due to head trauma 
and assigned a 10 percent rating, effective from June 1996; 
and granted service connection for a left eyebrow scar and 
assigned a zero percent rating, effective from June 1996.

At a hearing before the undersigned sitting at the RO in May 
1999, the veteran requested service connection for PTSD and 
tinnitus.  These issues have not been adjudicated by the RO 
and will not be addressed by the Board.  These matters are 
referred to the RO for appropriate action.

The issues of entitlement to service connection for an 
acquired psychiatric disability, other than PTSD; entitlement 
to a higher rating for residuals of a left upper lip injury, 
initially assigned a 10 percent evaluation; entitlement to a 
higher rating for headaches due to head trauma, initially 
assigned a 10 percent evaluation; and entitlement to a higher 
rating for a left eyebrow scar, initially assigned a 
zero percent evaluation, will be addressed in the remand 
section of this decision.


FINDINGS OF FACT

1.  The veteran has not submitted competent (medical) 
evidence linking his current residuals of a left great toe 
injury, first found long after service, to an incident of 
service or to a service-connected disability.

2.  The veteran has not submitted competent (medical) 
evidence linking his current bilateral hearing loss, first 
found long after service, to an incident of service or to a 
service-connected disability.

3.  The veteran has submitted evidence of a plausible claim 
for service connection for an acquired psychiatric 
disability, other than PTSD.


CONCLUSIONS OF LAW

1.  The claims for service connection for residuals of a left 
great toe injury and bilateral hearing loss are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for an acquired 
psychiatric disability, other than PTSD, is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be answered in this case is whether 
the veteran has presented evidence of well-grounded claims; 
that is, evidence which shows that his claims for service 
connection for residuals of a left great toe injury and 
bilateral hearing loss are plausible, meritorious on their 
own, or capable of substantiation.  38 U.S.C.A. § 5107(a) 
(West 1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  If 
he has not presented such claims, his appeal must, as a 
matter of law, be denied, and there is no duty on the VA to 
assist him further in the development of the claims.  Murphy 
at 81.  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has also 
stated that a claim must be accompanied by supporting 
evidence; an allegation is not enough.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  In a claim of service connection, 
this generally means that evidence must be presented which in 
some fashion links a current disability to a period of 
military service, or as secondary to a disability which has 
already been service-connected.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. §§ 3.303, 3.310 (1998); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  "In order for a 
claim to be well-grounded, there must be competent evidence 
of current disability (a medical diagnosis) ...; of 
incurrence or aggravation of a disease or injury in service 
(lay or medical testimony), ...; and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence)." Caluza v. Brown, 7 Vet. App. 498 
(1995).

Where sensorineural hearing loss becomes manifest to a degree 
of 10 percent within one year from date of termination of 
active service, it shall be presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1998).

The evidence does not show, and there is no allegation, that 
the veteran engaged in combat with the enemy.  Hence, the 
provisions of 38 U.S.C.A. § 1154(b) are not for consideration 
in this case.

A review of the evidence in the veteran's claims folders 
shows that service connection is currently in effect for 
headaches due to head trauma, rated 10 percent; residuals of 
a left upper lip injury, rated 10 percent; and a left eyebrow 
scar, rated zero percent.

Service medical records for the veteran's 2 periods of 
service are negative for residuals of a left great toe injury 
or hearing loss.  A March 1964 letter written by the veteran 
to his mother notes that he dropped a crate of frozen food on 
his foot and that he would seek treatment for a toenail 
condition.  There are no medical records contemporary with 
the veteran's service showing the presence of a left toenail 
disorder and a left great toe condition was not found at the 
time of his medical examination for separation from service 
in December 1969.

The post-service medical records do not demonstrate the 
presence of bilateral hearing loss until December 1985 when a 
service department report of the veteran's tri-annual medical 
examination, including audiometric evaluation, for the United 
States Marine Corps Reserve showed this condition.  The post-
service medical records do not demonstrate the presence of a 
deformed toenail of the left great toe due to trauma until 
July 1996 when this condition was found on VA medical 
examination.  Audiometric evaluations in 1995 and 1996 shows 
that the veteran has bilateral sensorineural hearing loss.  
The medical records do not link the veteran's current left 
great toe disorder and bilateral hearing loss, first found 
long after service, to an incident of service.  A claim for 
service connection for a disability is not well grounded 
where there is no medical evidence showing a nexus between 
the current disability and service.  Caluza, 7 Vet. App. 498.  
While the report of the veteran's VA medical examination in 
July 1996 notes the presence of a deformed toenail of the 
left great toe due to trauma, the medical evidence does not 
specifically link this condition to trauma in service.

The veteran testified at hearings before a hearing officer at 
the RO and he and D.S. testified before the undersigned in 
May 1999 to the effect that he had residuals of a left toe 
injury due to several injuries to his left great toe while in 
service and that he had bilateral hearing loss due to 
repetitive use of earphones and/or acoustic trauma in 
service, but this lay evidence is not sufficient to support 
claims for service connection of disabilities based on 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In this case, there is no competent (medical) evidence 
linking the veteran's current left great toenail disorder and 
bilateral hearing loss, first demonstrated many years after 
service, to an incident of service, and the claims for 
service connection for these disorders are not plausible.  
Hence, these claims are denied as not well grounded. 

The report of the veteran's psychological evaluation in June 
1995 indicates the presence of possible frontal lobe 
impairment due to trauma and the report of the veteran's VA 
psychiatric examination in November 1996 indicates the 
presence of a mental disorder not otherwise specified due to 
head trauma.  The appellate record also shows that service 
connection has been granted for service connection for 
headaches due to head trauma.  Under the circumstances, the 
Board finds that the evidence has submitted evidence of a 
plausible claim for service connection for an acquired 
psychiatric disability, other than PTSD.  Hence, this claim 
is well grounded.



ORDER

The claims for service connection for residuals of an injury 
to the left great toe and bilateral hearing loss are denied 
as not well grounded.

A well-grounded claim having been submitted for service 
connection for an acquired psychiatric disability, other than 
PTSD, the appeal is granted to this extent, subject to the 
further development specified below.


REMAND

A letter from the Social Security Administration (SSA) dated 
in February 1997, reveals that the veteran was awarded 
disability benefits.  In the judgment of the Board, the 
decision by that agency and medical records in the possession 
of the SSA, are relevant to the veteran's claims for higher 
ratings for the service-connected disabilities, and should be 
obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

A private medical report of the veteran's psychological 
evaluation in June 1995 and a VA report of his psychiatric 
examination in November 1996 note that the veteran was in a 
motor vehicle accident in 1992 or 1993 and that he was 
rendered unconscious.  The veteran denied that he was in a 
motor vehicle accident in those years at the hearing before 
the undersigned in May 1999.  In view of the fact that this 
history was recorded by 2 separate examiners, further 
clarification should be obtained from the veteran concerning 
those statements, and if the recorded history is correct, the 
related records of the veteran's treatment for residuals of 
injuries sustained in the motor vehicle accident should be 
obtained.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).

As noted above, the report of the veteran's psychological 
evaluation in June 1995 indicates the presence of possible 
frontal lobe impairment due to trauma and the report of the 
veteran's VA psychiatric examination in November 1996 
indicates the presence of a mental disorder not otherwise 
specified due to head trauma.  The appellate record also 
shows that service connection has been granted for service 
connection for headaches due to head trauma.  The overall 
evidence is unclear as to the nature of the veteran's 
psychiatric condition and whether it is due to head trauma in 
service.  Under the circumstances, the veteran should undergo 
a VA psychiatric examination to determine the nature and 
extent of his psychiatric disability, and to obtain an 
opinion as to the etiology of any psychiatric condition 
found.  Horowitz v. Brown, 5 Vet. App. 217 (1993).

At the May 1999 hearing the veteran testified to the effect 
that he had headaches 3 to 5 times per week that sometimes 
lasted all day, but usually 12 to 14 hours.  His statements 
at hearings are also to the effect that he has migraine 
headaches which he believes began in service.  A review of 
the evidence shows that service connection has been granted 
for headaches due to head trauma, but not for migraine 
headaches.  The veteran's statements with regard to the 
migraine headaches constitute a claim for service connection 
for this condition and this issue is "inextricably 
intertwined" to the issue of entitlement to a higher rating 
for headaches due to head trauma, initially assigned a 
10 percent evaluation, and both issues should be adjudicated 
simultaneously.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  
With regard to these issues, the veteran should undergo a 
contemporary neurological examination to determine the nature 
and extent of any migraine headaches, to obtain an opinion as 
to the etiology of any migraine headaches, and to determine 
the severity of the headaches due to head trauma.  Weggenmann 
v. Brown, 5 Vet. App. 281 (1993).

The veteran asserts that his left upper lip condition and 
left eyebrow scar are unsightly and more severe than 
currently evaluated.  A private medical report dated in June 
1997 notes that these conditions are contributing greatly to 
the veteran's low self-esteem.  Under the circumstances, the 
veteran should undergo a VA dermatological examination to 
include color photographs of the related areas in order to 
determine the current severity of these conditions.  
Weggenmann, 5 Vet. App. 281.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the SSA and 
obtain copies of all medical records in 
possession of that agency, related to the 
veteran's award of SSA disability 
benefits.  A copy of the SSA decision 
concerning disability benefits should 
also be obtained.

2.  The veteran should be asked to 
explain the reported history of a motor 
vehicle accident in 1992 or 1993 reported 
in the above noted medical records.  If 
he was involved in a motor vehicle 
accident in 1992 or 1993, he should be 
asked to provide details concerning this 
accident, and the RO should then obtain 
reports of his medical treatment with 
regard to injuries sustained in such 
accident.

3.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
the nature and extent of any psychiatric 
disorders, and to obtain an opinion as to 
the etiology of any psychiatric condition 
found.  All indicated studies should be 
performed and all clinical findings 
reported in detail.  The examiner should 
give a fully reasoned opinion on the 
etiology of any psychiatric disorder 
found, including whether it is at least 
as likely as not that a service-connected 
disability caused a psychiatric disorder 
or increased the level of any psychiatric 
disability.  If a service-connected 
disability aggravated a psychiatric 
condition, the level of disability 
attributable to such aggravation should 
be reported, that is the degree of 
disability over and above the degree of 
disability existing prior to the 
aggravation.  The examiner should support 
all opinions by discussing medical 
principles as applied to specific medical 
evidence in the veteran's case.  In order 
to assist the psychiatrist in providing 
the requested information, the claims 
folders must  be made available to him or 
her and reviewed prior to the 
examination.

4.  The veteran should be scheduled for a 
VA neurological examination to determine 
the nature and extent of any migraine 
headaches, and to obtain an opinion as to 
the etiology of any migraine headaches 
found.  All indicated studies should be 
performed and all clinical findings 
reported in detail.  The examiner should 
give a fully reasoned opinion as to the 
etiology of any migraine headaches, 
including an opinion as to whether it is 
at least as likely as not that migraine 
headaches are due to an incident of 
service or causally related to the 
service-connected headaches due to head 
trauma.

The examiner who conducts the VA 
neurological examination should delineate 
the symptoms specifically attributable to 
the service-connected headaches due to 
head trauma.  The examiner should support 
the opinions by discussing medical 
principles as applied to the specific 
medical evidence in this case.  In order 
to assist the physician in providing the 
requested information, the claims folders 
must be made available to him or her and 
reviewed prior to the examination.  

5.  The veteran should be scheduled for a 
VA skin examination to determine the 
severity of his left upper lip injury and 
left eyebrow scar.  All indicated studies 
should be performed and all clinical 
findings reported in detail.  Color 
photographs of the affected areas should 
be obtained in conjunction with the skin 
examination. The veteran's claims folders 
should be made available to the physician 
and reviewed prior to the examination.

6.  After the above development, the RO 
should adjudicate the claim for service 
connection for migraine headaches and 
review the claims for higher ratings for 
the service-connected disabilities.  
Thereafter, an appropriate supplemental 
statement of the case should be sent to 
the veteran and his representative.  They 
should be notified that a substantive 
appeal must be filed within 60 days with 
respect to any new issue.  38 C.F.R. 
§ 20.302(c) (1998).

The veteran and his representative should be given the 
opportunity to respond to the supplemental statement of the 
case before the file is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	J. E. Day
	Member, Board of Veterans' Appeals


 

